An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

Petitioner, ‘ F
vs.

THE STATE OF NEVADA, EL E a
Respondent. SEP 1 1 20's

 

TRACIE K. UNDE!» -
Leela: 'r summeiiiiiim

8’?

  

DEPUTY c: 

DRESDEN MICHAEL WILLIAMS, No.68422
| ORDER DENYING PETITION

seeks an order‘directing the Clark County District Attarney’s Ofﬁce to
disclose all payments it made to or on behalf of witnesses against
petitiener. We have reviewecl the documents submitted in this matter,
and Without deciding upon the merits of any claims raieed therein, we
decline to exercise eiiginal jurisdiction in this matter. See NRS 34,160;
NRS 34.170. Accordingly, we

ORDER the petition DENIED.

7

      

Parraguirre

{M

____=,J1 i ,7 7 .,J.

Douglas , Cherry

cc: Dresden Michael Williams
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

SUPREME Gaunt
or
NW

This is a pro se petition for a writ of mandamus. Petitioner
to; 19m 1 new

15'31'5‘3